—Determination of respondent Police Commissioner dated February 22, 1996, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Eileen Bransten, J.], entered October 9, 1996), dismissed, without costs.
As in Matter of Morrow v Safir (242 AD2d 217), we reject petitioner’s argument that respondent’s decision to dismiss him was based on his alcoholism, rather than his misconduct, while out of town to attend a memorial service for slain police officers, in twice sliding down an escalator banister in a hotel, in the nude, and in discharging a fire extinguisher without cause resulting in the hotel’s evacuation in the early morning hours. Aso as in Morrow (supra), the penalty of dismissal does not shock our sense of fairness. There is no merit to petitioner’s argument that because his statements during the official interview pursuant to Patrol Guide § 118-9 were in response to matters that occurred while he was off duty, such statements should not have been considered (see, Villanueva v Simpson, 69 NY2d 1034).
*148We have considered petitioner’s other contentions and find them to be without merit. Concur—Wallach, J. P., Rubin, Williams, Tom and Andrias, JJ.